Citation Nr: 0205505	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-09 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES


1.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral pain syndrome.

2.  Entitlement to an initial compensable evaluation for 
bilateral shin splints.

3.  Entitlement to an initial compensable evaluation for left 
ovarian cyst and uterine leiomyomata.

4.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

5.  Entitlement to compensable evaluation under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to May 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Thereafter, the veteran's claims file 
was transferred to the RO in Washington, DC.

The Board is undertaking additional development on the issues 
of entitlement to compensable initial evaluations for 
allergic rhinitis and left ovarian cyst and uterine 
leiomyomata pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.

Since there exists the potential for the award of a 
compensable evaluation for the issues mentioned above, 
adjudication of the veteran's claim for a compensable 
evaluation pursuant to the provisions of 38 C.F.R. § 3.324 is 
being held in abeyance pending the completion of the 
additional evidentiary development, as the outcome of the 
claims to be developed might have bearing on the issue and 
may render it moot.

The issues of service connection for asthma and sinusitis 
were raised at the hearing.  These issues, which have not 
been prepared for appellate review and are not inextricably 
intertwined with the issues on appeal, are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's left knee patellofemoral pain syndrome is 
manifested by complaints of pain and occasional instability; 
objective findings show no instability, and full range of 
motion without pain or discomfort.

3.  The veteran's bilateral shin splints are manifested by 
complaints of pain and tenderness; objective findings show no 
tibial tenderness, and full range of motion without pain or 
discomfort.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left knee 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)), 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).

2.  The criteria for a compensable evaluation for bilateral 
shin splints have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)), 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261, 5020 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claim, she was sent 
correspondence and information concerning evidence needed to 
support her claims.  In particular, the veteran was notified 
of the evidence needed to support her claims in copies of the 
July 1999 rating decision sent to her and in the Statement of 
the Case issued in March 2000.  The veteran was provided a 
central office hearing before the undersigned Member in 
January 2002.  She was afforded a VA examination in June 
1999.  The Board finds that the veteran has been fully 
informed of what additional evidence and information is 
required with regard to his claim.  During her central office 
hearing, the veteran testified that she had not received any 
treatment for either her left knee or bilateral shin splint 
disabilities since service.  Since the veteran has not 
indicated that there is any further relevant evidence 
available, there is no reasonable possibility that any 
further assistance would aid her in substantiating her 
claims.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's service medical records show she complained of 
left knee pain and swelling in November 1996, which was 
diagnosed as patellofemoral syndrome.  She was treated 
frequently for bilateral shin splints beginning in March 
1997.  An April 1997 bone scan revealed bilateral increased 
uptake in the tibias consistent with shin splints.  Her shin 
splints resolved in May 1997, but in July 1997, she was 
restricted to running only on flat surfaces.  She was again 
treated for left knee pain in September 1997.  A January 1998 
progress note indicates she was placed on another profile for 
her shin splints, restricted to running only on flat spaces.  
A March 1998 medical history report shows the veteran 
complained of cramps in her legs after exercising and that 
her left knee occasionally gave out.  The accompanying 
medical examination report shows normal clinical evaluations 
for the lower extremities.  An April 1998 treatment record 
notes the veteran's shin splints would resolve when she no 
longer had to run.  In May 1998 she was evaluated for her 
gait and foot mechanics because of her 1-year history of shin 
splints.  The assessment was unresolved underlying foot/ankle 
mechanical fault resulting in bilateral strain.   

A June 1999 VA general medical examination shows the veteran 
complained of left knee pain that interfered with her ability 
to run and pain in both the lateral and knee sides of both 
shins.  She also experienced tenderness to palpation of her 
shins.  Running exacerbated the pain in both shins.  Her left 
knee and bilateral shin disabilities limited her ability to 
do vigorous activity, such as running.  The examiner observed 
that the veteran walked normally without a limp.  Examination 
of her lower extremities was within normal limits.  There was 
no effusion, redness or tenderness in the left knee.  Left 
knee extension was to 0 degrees and flexion was to 140 
degrees without evidence of pain or discomfort.  The 
bilateral shins and pretibial areas were normal and 
nontender.  The examiner opined that the veteran's knee pain 
and shin splint-type pain had very minimal effects on her 
usual work as an office computer specialist.  These symptoms 
only interfered with very vigorous physical activity such as 
running.  

During her January 2002 central office hearing before the 
undersigned Member, the veteran testified that she was unable 
to flex her leg beyond 90 degrees.  She denied having 
specific flare-ups.  When her knee was swollen, she took 
Motrin.  She stated she had knee pain only when she 
overextended herself.  Her knee sometimes gave out, 
especially during cold weather.  With regard to her bilateral 
shin splints, she testified that she had pain almost 24 hours 
a day and that her shins were always tender.  When the pain 
was bad she used either Motrin or Advil.  She did not run.  
She could walk; however, power-walking aggravated her 
condition.  The veteran testified that climbing stairs and 
walking aggravated both her left knee and shin splint 
conditions.  She stated that she had not received any 
treatment for these conditions and that there were no 
available work or school-related examinations assessing these 
disabilities. 

Analysis

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for her left knee and 
bilateral shin splint disabilities, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31

Left Knee Patellofemoral Pain Syndrome

The veteran is currently assigned a noncompensable evaluation 
for her left knee disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257, which refers to other 
impairment of the knee due to subluxation or lateral 
instability.  According to this diagnostic code, a 10 percent 
rating is warranted for slight impairment as characterized by 
recurrent subluxation or lateral instability, and a 20 
percent rating is warranted for moderate impairment.  

Although the veteran indicates her left knee occasionally 
gives out, the service medical records and the June 1999 VA 
examination reflect no evidence of instability or 
subluxation.  The VA examiner notes that the knee was within 
normal limits.  Therefore, the Board concludes that a 
compensable rating under this diagnostic code is not 
warranted.

The remaining diagnostic codes regarding disability of the 
knee are applicable to limitation of motion, and frequent 
locking, pain, and effusion due to dislocation of knee 
cartilage, or removal of symptomatic cartilage (Diagnostic 
Codes 5258 - 5261), and are not for consideration here.  The 
objective medical evidence shows full range of motion of the 
veteran's left knee and there is no evidence of frequent 
locking or effusion to warrant evaluation pursuant to these 
codes. 

However, while a compensable rating is not warranted under 
the above-cited diagnostic codes, the Board must also 
consider whether the evidence supports a finding that a 10 
percent disability rating is warranted for left knee 
patellofemoral pain syndrome pursuant to 38 C.F.R. §§ 4.40 
and 4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, however, while the veteran has complained of 

pain associated with her left knee, "a finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Despite her subjective complaints of left knee pain, the 
pathology and objective observations of the claimant's 
behavior during the June 1999 examination do not satisfy the 
requirements for a higher evaluation.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
compensable disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5257.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).

The Board has considered whether a "staged" rating is 
appropriate for the veteran's left knee disability.  
Fenderson v. West, 12 Vet. App. at 126.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.    

Bilateral Shin Splints

The veteran's bilateral shin splints are evaluated analogous 
to Diagnostic Code 5020 (38 C.F.R. § 4.20) which evaluates 
synovitis.  Synovitis is rated on limitation of motion of 
affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5020.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or 

joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  a 10 
percent rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; a 20 percent rating is warranted where there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be utilized in rating synovitis.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

A review of the record shows that the veteran's service-
connected bilateral shin splints are manifested primarily by 
subjective complaints of pain and tenderness.  However, there 
is no objective evidence of any shin or pretibial area 
tenderness or limitation of motion associated with her 
bilateral shin splints.  As noted above, when an evaluation 
of a disability is based on limitation of motion, the Board 
must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. at 206.  In this case, the June 1999 VA examiner 
observed no objective evidence of pain or discomfort with 
range of motion testing,  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  38 C.F.R. § 4.40.  
Johnston at 85 (1997).  As such, the Board finds that the 
preponderance of the evidence is against a compensable 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5020.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's bilateral shin splints.  
Fenderson v. West, 12 Vet. App. at 126.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.    


ORDER

Entitlement to an initial compensable rating for left knee 
patellofemoral pain is denied.

Entitlement to an initial compensable rating for bilateral 
shin splints is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

